DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 11-15, & 18 have been cancelled.
Claims 21-27 are new.
Claims 1-6, 8-10, 16-17, & 19-27 are pending.

Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive. See Examiner’s response below.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “examining an invoked database query for execution on a database”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Curren teaches [0075] processing of a query in a conversion module.  Curren further teaches [0076] a database access control module for determining which data a user has access to when a query is submitted to the database, wherein a user query requesting access to data within a database is a query for execution on a database.  Therefore, the cited art does in fact teach “examining an invoked database query for execution on a database”.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “scanning zone data from at least one data node of the database in dependence on the examining, the at least one data node of the database having a storage system and storing in the storage system table data of a table, wherein security tags are associated to respective rows of the table, and wherein the zone data specifies attributes of storage of the table within respective storage system extents of the storage system”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Curren teaches [0066] determining of access of zone data for a user, wherein to determine access based on zone data, zone data must necessarily be scanned.  Curren further teaches [FIG. 5] storage within a table of data with security tags.  Therefore, the cited art does in fact teach “scanning zone data from at least one data node of the database in dependence on the examining, the at least one data node of the database having a storage system and storing in the storage system table data of a table, wherein security tags are associated to respective rows of the table, and wherein the zone data specifies attributes of storage of the table within respective storage system extents of the storage system”.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “identifying, using the zone data, at least one excludible extent of the storage system extents”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Given the broadest reasonable interpretation an extent is any element/aspect of the storage system.  Curren teaches [0066] that certain data is excluded based on determined privileges, wherein excluded data is indicative of excludible extents.  Therefore, the cited art does in fact teach “identifying, using the zone data, at least one excludible extent of the storage system extents”.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “excluding the at least one excludible extent from an IO data access operation in processing of the invoked database query”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Given the broadest reasonable interpretation an excludible extent is any data aspect or element which is excluded. Curren teaches [0062-0064] granting and excluding access based upon the access control system, wherein data is excluded from certain users with limited access rights.  Therefore, the cited art does in fact teach “excluding the at least one excludible extent from an IO data access operation in processing of the invoked database query”.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 19-26 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Curren (US Pub. No. 2010/0189251 A1).
In respect to Claim 1, Curren teaches:
a computer implemented method comprising: examining an invoked database query for execution on a database; (Curren teaches [0075] query analysis for implementation within a database.)
Curren teaches [0075] processing of a query in a conversion module.  Curren further teaches [0076] a database access control module for determining which data a user has access to when a query is submitted to the database, wherein a user query requesting access to data within a database is a query for execution on a database.
scanning zone data from at least one data node of the database in dependence on the examining, the at least one data node of the database having a storage system and storing in the storage system table data of a table, wherein security tags are associated to respective rows of the table, and wherein the zone data specifies attributes of storage of the table within respective storage system extents of the storage system; (Curren teaches [0066] zone data within a table [0073, FIG. 5] of data with attributes and security tags such as top secret, secret, confidential, and unclassified.)
Curren teaches [0066] determining of access of zone data for a user, wherein to determine access based on zone data, zone data must necessarily be scanned.  Curren further teaches [FIG. 5] storage within a table of data with security tags.
identifying, using the zone data, at least one excludible extent of the storage system extents; (Curren teaches [0066] using the zone data to determine privileges, wherein these privileges are indicative of excludible extents.)
Given the broadest reasonable interpretation an extent is any element/aspect of the storage system.  Curren teaches [0066] that certain data is excluded based on determined privileges, wherein excluded data is indicative of excludible extents.
and excluding the at least one excludible extent from an IO data access operation in processing of the invoked database query (Curren teaches [0062-0064] access to available data.)
Given the broadest reasonable interpretation an excludible extent is any data aspect or element which is excluded. Curren teaches [0062-0064] granting and excluding access based upon the access control system, wherein data is excluded from certain users with limited access rights.

Claim 19 is the program product claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

Claim 20 is the system claim corresponding to method claim 1, therefore is rejected for the same reasons noted previously.

As per Claim 21, Curren teaches:
wherein the scanning zone data from at least one data node of a database includes scanning, by a host node, zone data from first through Nth data nodes (Curren teaches [FIG. 5, 0067, 0072] zone data with multiple nodes.)
As per Claim 22, Curren teaches:
wherein the generating an execution plan includes identifying at least one excludible extent of a set of extents stored in the storage system using the zone data (Curren teaches [0062, 0064, 0066] using the zone data to determine excludible extents.)
As per Claim 23, Curren teaches:
wherein a zone data process running on the at least one data node generates the zone data (Curren teaches [FIG. 5, 0066] generated zone data.)
As per Claim 24, Curren teaches:
wherein a zone data process running on the at least one data node generates the zone data, the zone data specifying security level values of a set of extents defined by the respective storage system extents of the storage system (Curren teaches [0066] defined access privileges.)
As per Claim 25, Curren teaches:
wherein the table is a row secure table (RST) distributed between a first data node and a second data node of the at least one data node (Curren teaches [0076] a table with associated access rights.)
As per Claim 26, Curren teaches:
wherein the table is distributed between a first data node and a second data node of the at least one data node, and wherein the table is of a type wherein different users have different access privileges (Curren teaches [0073-0074 & 0076] a table with access rights assigned.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curren in view of Cotner et al. (US Pub. No. 2009/0030907 A1).
As per Claim 27, Curren does not explicitly disclose:
wherein the database is a hierarchical database including a host node performing the examining and at least one child node provided by the at least one data node
However, Cotner teaches:
wherein the database is a hierarchical database including a host node performing the examining and at least one child node provided by the at least one data node (Cotner teaches [FIG. 4, 0058] a hierarchical database where labels are compared with a table.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Cotner into the system of Curren. One of ordinary skill in the art would be motivated to provide a system configured to return data from the database if the user security is located in the hierarchy at a level with privileges that meet a threshold at which row security rights is located. (Cotner [0010])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        December 14, 2022